334 So. 2d 480 (1976)
John C. ROURKE, M.D., and Lee J. Marsalise, et al., Plaintiffs-Appellees,
v.
Victor E. COURSEY, Jr., Defendant-Appellant.
No. 5566.
Court of Appeal of Louisiana, Third Circuit.
July 1, 1976.
*481 Sanders, Miller, Downing & Kean by Gerald E. Songy, Baton Rouge, and Jones, Patin, Harper, Tete & Wetherill by James C. Hanchey, Lake Charles, for defendantappellant.
Scofield, Bergstedt & Gerard by Robert L. Hackett, Lake Charles, for plaintiffs-appellees.
Before HOOD, CULPEPPER and GUIDRY, JJ.

ON MOTION TO DISMISS APPEAL
GUIDRY, Judge.
The plaintiffs-appellees, John C. Rourke, Lee J. Marsalise, Carl Marsalise and Rosa Marsalise, move to dismiss the two appeals taken by the defendant-appellant, Victor E. Coursey, Jr., in this litigation.
We dismiss both of the defendant-appellant's appeals.
On November 24, 1975, the defendantappellant moved for and obtained an order of appeal from a judgment of the Fourteenth Judicial District Court, Parish of Calcasieu, dismissing the plaintiffs-appellees' Petition For A Deficiency Judgment without prejudice.
On December 11, 1975, the defendant-appellant also moved for and obtained an order of appeal from a judgment of the same trial court rendered on December 4, 1975, denying the defendant-appellant's request for a preliminary injunction enjoining a sheriff's sale which was scheduled to be held on January 7, 1976.
The transcript of appeal was finally lodged with this court on May 19, 1976.
The plaintiffs-appellees allege, and an examination of the record confirms, that there is no signed judgment dismissing the plaintiffs-appellees' Petition For a Deficiency Judgment without prejudice, and therefore the defendant-appellant's appeal from this judgment must be dismissed as premature; LSA-C.C.P. arts. 1911 and 2083. Advertiser, Division of Independent, Inc. v. Tubbs, 203 So. 2d 418 (La.App. 3rd Cir. 1967); Kleb v. Choate, 203 So. 2d 422 (La.App. 3rd Cir. 1967); Succession of Grigsby v. Hamilton, 211 So. 2d 699 (La. App. 2nd Cir. 1968); Ready v. Sun Oil Company, 315 So. 2d 840 (La.App. 1st Cir. 1970); McElwee v. McElwee, 244 So. 2d 35 (La.App. 2nd Cir. 1971).
The defendant-appellant's appeal from the trial court's denial of his request for a preliminary injunction enjoining a sheriff's sale which was scheduled to be held on January 7, 1976, must also be dismissed, as the sale was held as scheduled after the defendant-appellant's requests for stay orders from this court and from the Louisiana Supreme Court were denied. The issue is thus moot. Heard v. Seegers, 186 So. 2d 170 (La.App.2nd Cir. 1966); Morehouse Parish Police Jury v. Wild Life & Fisheries Commission, 199 So. 2d 542 (La.App. 4th Cir. 1967); Mecom v. Mueller, 235 So. 2d 597 (La.App. 4th Cir. 1970); Barnes v. City of Hammond, 276 So. 2d 746 (La.App. 1st Cir. 1973); City Stores Co. v. Gervais F. Favrot Co., Inc., 315 So. 2d 370 (La.App. 4th Cir. 1975), writs refused, 320 So. 2d 557 (La.1975).
For the reasons assigned both appeals of the defendant-appellant are hereby dismissed at his costs.
APPEALS DISMISSED.